Citation Nr: 1127155	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  08-12 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation for migraines in excess of 30 percent.

2.  Entitlement to an initial compensable evaluation for mid sole and calcaneal plantar fasciitis with spurs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video hearing before the undersigned and a copy of the transcript is of record.  In addition, the Veteran submitted additional evidence to the Board with a written waiver of initial RO consideration of the evidence.  Therefore, the Board has the jurisdiction to consider the new evidence pursuant to 38 C.F.R. § 20.1304(c).   Additional evidence was submitted in May 2011, without a waiver of initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Migraines 

The Veteran asserts that he is entitled to an initial increased rating for his service-connected migraine headaches.  A review of the medical evidence shows that the Veteran's migraines have increased in severity.  The Veteran's migraines became sharper and began more quickly in February 2007.  An April 2008 VA examination reveals that 90 percent of the Veteran's headaches are prostrating.  The Veteran testified that he experiences migraines three to five times a week and a letter from his job shows that he took 12 days of sick leave in an eight month period.  He also has submitted statements from a co-worker regarding missed time from work and a document regarding a violation of the request for leave policy pertaining to sick leave taken from work.  The rating criteria for migraines require that in order to merit a rating of 50 percent, the highest rating, the migraines must be manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  During a hearing before the undersigned the Veteran indicated that he has not taken any leave from work without pay, but indicated that migraines interfered with his employment.  Therefore, a new VA examination is necessary to determine the severity of the Veteran's Migraines in relation to his economic adaptability.  See 38 C.F.R. § 3.159.

Mid Sole and Calcaneal Plantar Fasciitis with Spurs

The Veteran has asserted that his mid sole and calcaneal plantar fasciitis with spurs has worsened and that he merits an initial increased rating.  An August 2006 VA examination notes that the Veteran had normal standing position and there was no evidence of pain in his feet.  However, at the video hearing before the undersigned the Veteran testified that he cannot run without his feet hurting.  If he is forced to climb stairs at work he must recuperate his feet.  As it has been five years since his last examination, the Board finds that a new VA examination is necessary to get a current picture of the Veteran's disability. 

At the hearing, the Veteran indicted that he was receiving ongoing treatment for migraines and his foot condition at the Fort Carson medical center.  The claims file contains VA treatment records dated up to April 2008 and private treatment records dated up to February 2008.  The RO should obtain and associate with the record all current treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask him to identify any private treatment for the service-connected migraine headaches and foot disabilities after February 2008.  After obtaining any necessary release forms, the RO should attempt to obtain any identified private treatment records.  The RO should also obtain any additional VA treatment records and records from the from the Fort Carson medical center, dated after April 2008.  All records obtained must be associated with the claims file.

2.  The Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected migraines.  In addition, to a thorough examination, the examiner is asked to specifically comment on the Veteran's economic adaptability due to his migraines and indicate whether the service-connected migraine condition is manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  It is imperative that this remand and the claims file be made available to the examiner in connection with the examination.  

3.  The Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected mid sole and calcaneal plantar fasciitis with spurs.  In addition to a complete examination, the examiner is asked to comment on whether condition is moderate, severe or pronounced and whether pain on manipulation and use of the feet is present, if weight bearing is present over or medial to the great toe and whether there is inward bowing of the tendo achillis.  It is imperative that this remand and the claims file be made available to the examiner in connection with the examination.  

4.  After accomplishing any additional development deemed appropriate, the RO/AMC should readjudicate the issues on appeal.  If the desired benefit is not granted to the Veteran's satisfaction, a supplemental statement of the case should be furnished to the Veteran and his representative, and the appropriate time period within which to respond should be provided.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


